Citation Nr: 1028664	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-06 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of April 
2005.  In June 2010, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  A VA 
examination in February 2005 resulted in a diagnosis of 
adjustment disorder with mixed features of depression and 
anxiety.  As a result, the issue has been rephrased to reflect 
consideration of service connection for any acquired psychiatric 
disability, to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (The Court pointed out that the Veteran is not 
competent to diagnose his various conditions, in concluding, in a 
case involving service connection for PTSD when the record showed 
diagnoses of other mental conditions, that such conditions were 
part of the claim).  

The issues of service connection for prostate cancer and 
throat cancer were raised at the Veteran's hearing.  The 
current status of these claims is unclear, but they are 
not currently before the Board, and are referred to 
the Agency of Original Jurisdiction (AOJ) for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his Naval service, the Veteran was assigned to the USS 
Canberra from August 1967 until his discharge in December 1969.  
During that period, the Canberra was twice deployed to Vietnam.  
According to the Dictionary of American Naval Fighting Ships, 
during Vietnam deployments before the Veteran was assigned to the 
ship, "her six remaining eight-inch guns were extensively 
employed for shelling enemy positions in both North and South 
Vietnam."  The Veteran joined the ship in August 1967; after 
that, "[b]ombardment duty dominated Canberra's next two war 
tours, in October 1967-April 1968 and from September 1968 to 
January 1969.  This gunnery emphasis . . . caused her 
reclassification back to a heavy cruiser in May 1968 . . .  
Canberra's missile launchers and guidance radars were removed in 
1969, following the end of her last Vietnam cruise."  

The Veteran contends that as a result of his experiences during 
this time, he suffers from PTSD.  Service personnel records show 
that the Veteran was awarded the Combat Action Ribbon, which 
establishes that he engaged in combat, and, accordingly, the 
provisions 38 U.S.C.A. § 1154(b) are for application.  As a 
result, his stressor statements do not require verification, 
unless they are inconsistent with the circumstances of service.  

The Veteran underwent a VA examination February 2005, which found 
that the he not meet the full symptom criteria necessary for a 
diagnosis of PTSD, but that he did have an adjustment disorder 
with mixed features of depression and anxiety, with a global 
assessment of functioning (GAF) of 70.  In May 2009, another VA 
examination was provided; this time, it was noted that he had 
"no diagnosis," although he also had a GAF of 70 based on mild 
psychiatric symptoms.  

At his Travel Board hearing, the Veteran testified that he had 
recently begun seeing a VA psychiatrist, as well as participating 
in therapy at a Vet Center.  Records dated through June 2010 were 
obtained from the VAMC; these show mental health clinic visits 
with a diagnosis of nightmares, with a GAF from 55 to 58.  
However, it was also noted that he did not have a history of a 
traumatic event, and the VA records also note a negative history 
of combat.  As noted above, the Veteran's participation in combat 
has been established by his receipt of the Combat Action Ribbon, 
and further corroborated by the Dictionary of American Naval 
Fighting Ships summary of the activities of the ship to which the 
Veteran was assigned during the relevant time period.  

Moreover, although the VAMC records were obtained, no records 
from the Vet Center have been requested.  

Additionally, records from the Social Security Administration 
(SSA) show that the Veteran was hospitalized in San Jacinto 
Methodist Hospital in May 2006 for symptoms which were eventually 
determined to be an ischemic stroke.  Initially, he had 
expressive aphasia.  He underwent daily speech therapy, which 
improved is ability for speak although he was still noted to be 
"unable to express himself fully."  He was transferred to a VA 
facility; during the VA hospitalization, the Veteran was noted to 
have some difficult with word-finding.  At his Travel Board 
hearing, he stated at one point that he was at a loss for words.  
The possibility that this has continued to affect his ability to 
describe his symptoms must be considered.  

In short, the medical evidence shows that the Veteran has 
exhibited symptoms of PTSD, but a diagnosis is not shown in the 
record; he was in combat; and his GAF scores indicate psychiatric 
impairment.  In addition, he suffered a stroke in 2006 which may 
affect his ability to express himself verbally, and, hence, to 
describe his symptoms.  He testified that he is undergoing 
therapy at a Vet Center for PTSD.  Under these circumstances, 
these records must be obtained, and, if indicated, an examination 
provided.

Finally, additional evidence received at the hearing, without a 
waiver of RO consideration; this evidence must be considered in 
the first instance by the RO.  See 38 C.F.R. § 20.1304 (c) 
(2009); see also Disabled American Veterans (DAV) v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After ascertaining the location of the 
applicable Vet Center in or near Houston, 
Texas, (identified in the VA records as in or 
near Highland), obtain all records or a 
summary statement of the Veteran's treatment 
and diagnosis from the Vet Center.

2.  Obtain VA mental health treatment records 
dated from July 2010 to the present from the 
Houston VAMC.  

3.  Then, review these records; if they do 
NOT show a diagnosis or impression of PTSD, 
schedule the Veteran for an examination by a 
physician knowledgeable in psychiatry for the 
purpose of determining the diagnosis of any 
and all psychiatric disorders that may be 
present.  All indicated studies, tests, and 
evaluations, such as psychological testing, 
should be performed.  The examiner should 
determine whether it is at least as likely as 
not that the Veteran has PTSD or other 
psychiatric condition due to service, in 
particular, his combat exposure while on the 
USS Canberra.  In obtaining the Veteran's 
symptom history, the examiner should take 
into consideration any expressive 
difficulties the Veteran may have, due to his 
stroke.  The complete rationale for any 
opinion expressed would be helpful to the 
Board. 

4.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the claim for service 
connection for an acquired psychiatric 
disability, to include PTSD.  The RO must 
consider all applicable laws and regulations, 
including 38 U.S.C.A. § 1154(b).  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case, which includes reference to the all 
evidence added to the record since the 
December 2009 SSOC, and afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


